       Case 1:16-cv-04647-LTS-SN Document 60
                                          64 Filed 03/05/21
                                                   03/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA and NEW YORK
STATE ex rel. MARK A. FAVORS,
                                                               No. 16 Civ. 4647 (LTS)
                     Plaintiff,

              v.

QIN MEDICAL P.C. and DR. FENG QIN, M.D.,

                     Defendants.


UNITED STATES OF AMERICA,

                    Plaintiff-Intervenor,

              v.

QIN MEDICAL P.C. and DR. FENG QIN, M.D.,

                    Defendants.


                                            JUDGMENT

       Upon the consent of plaintiff the United States of America and defendants Qin Medical

P.C. and Dr. Feng Qin, M.D. (together, “Defendants”), it is hereby

       ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of three million five hundred five thousand seven hundred fifty-

eight dollars ($3,505,758) against Defendants, jointly and severally, as well as post-judgment

interest at the rate of 12% per annum compounded daily.
Case 1:16-cv-04647-LTS-SN Document 64 Filed 03/07/21 Page 2 of 3
Case 1:16-cv-04647-LTS-SN Document 60
                                   64 Filed 03/05/21
                                            03/07/21 Page 3 of 3
